The plaintiff in error, hereinafter referred to as the defendant, was convicted of having possession of intoxicating liquor, and was sentenced to pay a fine of $150, and to be confined in the county jail for a period of 60 days, and appeals.
The record in this case was filed in this court on August 10, 1931; no brief has been filed in support of the defendant's assignment of errors. A careful examination of the record discloses no fundamental error, and the evidence is sufficient to support the verdict of the jury.
The case is therefore affirmed.